RECOMMENDED FOR FULL-TEXT PUBLICATION
                                        Pursuant to Sixth Circuit Rule 206
                                                 File Name: 04a0396p.06

                          UNITED STATES COURTS OF APPEALS
                                            FOR THE SIXTH CIRCUIT
                                              _________________


                                                              X
                                                  Petitioner, -
 SEAD PILICA,
                                                               -
                                                               -
                                                               -
                                                                   No. 02-4348
             v.
                                                               ,
                                                                >
 JOHN ASHCROFT,                                                -
                                                Respondent. -
                                                              N
                              On Appeal from the Board of Immigration Appeals.
                                             No. A72-411-533.
                                            Submitted: August 13, 2004
                                    Decided and Filed: November 15, 2004
                  Before: MOORE and COLE, Circuit Judges; MARBLEY, District Judge.*
                                                 _________________
                                                      COUNSEL
ON BRIEF: Robert M. Birach, Detroit, Michigan, for Petitioner. Stephen J. Flynn, Mary Jane Candaux,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
                                                 _________________
                                                     OPINION
                                                 _________________
        ALGENON L. MARBLEY, District Judge. Petitioner, Sead Pilica, is a native and citizen of
Yugoslavia. He seeks reversal of the October 30, 2002, decision of the Board of Immigration Appeals
(“BIA” or the “Board”) affirming the denial of his asylum application and denying his motion to remand.
Petitioner argues (1) that the BIA abused its discretion by denying the motion to remand in a summary
decision; (2) that the BIA erred by applying the current standard of review to his appeal rather than the
standard in effect when his case commenced; and (3) that the denial of asylum by the Immigration Judge
(“IJ”) was not supported by substantial evidence. Respondent, John Ashcroft, in addition to contesting
Petitioner’s arguments, contends that this Court lacks jurisdiction to review the BIA’s denial of the motion
to remand.
        Based on the following analysis, the Court finds jurisdiction over the denial of the motion to remand
to be proper. In its exercise of that jurisdiction, the Court REMANDS this case to the Board to provide an
explanation for that denial. The BIA’s decision on Petitioner’s asylum and withholding of removal claims
is AFFIRMED.

   *
    The Honorable Algenon L. Marbley, United States District Judge for the Southern District of Ohio, sitting by designation.


                                                             1
No. 02-4348                 Pilica v. Ashcroft                                                                             Page 2


                                                    I. BACKGROUND
        Petitioner entered the United States without inspection on August 22, 1991. On February 13, 1998,
the Immigration and Naturalization Service served Pilica with a Notice to Appear charging him with
removability under § 212(a)(6)(A)(i) of the Immigration and Nationality Act (“INA”), codified at 8 U.S.C.
§ 1182(a)(6)(A)(i). At a hearing before the IJ, Pilica, through counsel, admitted the factual allegations of
the Notice to Appear, conceded removability, and requested a continuance to apply for asylum. Pilica
requested the following relief: (1) asylum pursuant to INA § 208(a), 8 U.S.C. § 1158(a); (2) withholding
of removal pursuant to INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A); (3) withholding of removal under
the United Nations Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or
Punishment (the “Convention Against Torture”) pursuant to 8 C.F.R. § 208.16(c), et seq.; and (4) in the
alternative, voluntary departure pursuant to INA § 240B, 8 U.S.C. § 1229c. A hearing on the merits of
Pilica’s claims was held on April 9, 2001.
        Petitioner and his brother, Nedin Pilica, were the only two witnesses at the hearing. Documentary
evidence presented included Pilica’s written asylum applications; a hospital report confirming that Pilica
had suffered a head injury; and numerous documents relating to country conditions in Yugoslavia.
Petitioner testified that he is an ethnic Albanian who had been politically active with the Albanian
Democratic Party in Montenegro, the Yugoslavian republic in which he lived. He testified that he had twice
been arrested as a result of his participation1in Albanian Democratic Party demonstrations. He was detained
for a week in conjunction with each arrest. Pilica testified that during a third demonstration, he was beaten
by policemen, resulting in head injuries and hospitalization for a week.2
        At the conclusion of the hearing, the IJ orally denied Pilica’s applications for asylum, withholding
of removal, Convention Against Torture relief, and voluntary departure. The IJ found that Pilica lacked
credibility and had failed to establish statutory eligibility for relief. The IJ based his adverse credibility
finding on inconsistencies between the testimony of Pilica and his brother, internal inconsistencies in
Pilica’s testimony, inconsistencies between the written asylum applications and Pilica’s testimony at the
hearing, and Pilica’s failure to corroborate his testimony. The IJ ultimately found that Pilica had not
established by credible evidence that he had suffered any prior torture or persecution. In the alternative, the
IJ found that, even assuming Pilica’s credibility, he had not demonstrated past persecution, a well-founded
fear of future persecution, or that it was more likely than not that he would be subject to torture if he
returned to Montenegro. The IJ based this finding on country condition evidence relating to Montenegro
and on the fact that Pilica’s political involvement was “sparse,” consisting only of having attended a few
demonstrations at which he held up a sign, clapped, and yelled.
       Pilica filed a timely notice of appeal with the BIA. While his appeal was pending, Pilica filed a
motion for remand, requesting that the case be remanded to allow him to seek relief, in the form of
adjustment of status, that was not available to him at the time of his original hearing. On October 30, 2002,
the Board affirmed without opinion the decision of the IJ. In the same decision, the Board also denied,
again without opinion, the motion to remand. Pilica seeks review of the Board’s decision.




    1
     Regarding his two terms in jail, Pilica testified as follows: “In the jail I was not tortured but I was mistreated. I was being
sworn at.”
    2
      Pilica also testified about his year of compulsory military service. He said he did not have “any big problems,” though he
was “not really very accepted there.” At the end of his time in the military, he was detained for four days because he had allegedly
stolen a hat. Pilica further testified that after leaving the army, he received a number of summonses instructing him to “go in the
reserve.” He went into hiding for several months to avoid having to re-enter the military. Pilica does not base his claim for
asylum, at least in this Court, on any matter relating to his military service.
No. 02-4348                 Pilica v. Ashcroft                                                                  Page 3


                                                      II. ANALYSIS
                                                 A. Motion to Remand
                                                      1. Jurisdiction
         As part of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”),
the following provision was enacted: “Notwithstanding any other provision of law, no court shall have
jurisdiction to review–(i) any judgment regarding the granting of relief under section . . . 1255 of this title
. . . .” 8 U.S.C. § 1252(a)(2)(B), INA § 242(a)(2)(B). Section 1255, in turn, is entitled, “Adjustment of
status of nonimmigrant to that of person admitted for permanent residence,” and states that adjustment of
status may be granted in the discretion of the Attorney General. 8 U.S.C. § 1255, INA § 245. Based upon
the language of § 1252(a)(2)(B), it is clear that this Court lacks jurisdiction over the Attorney General’s
discretionary determination of whether an alien should be granted adjustment of status. Here, however,
Petitioner does not appeal from a discretionary determination denying him an adjustment in status. Rather,
he appeals from the BIA’s denial of his motion in which he sought a remand in order to permit him to apply
for an adjustment of status.3 The question is whether the denial of the motion to remand was a judgment
“regarding the granting of relief” under § 1255. 8 U.S.C. § 1252(a)(2)(B).
        The Sixth Circuit has not addressed this precise issue; however, two cases from other Circuits are
instructive. In Prado v. Reno, 198 F.3d 286 (1st Cir. 1999), the First Circuit held that INA § 242(a)(2)(B)
did not preclude review of the petitioner’s claim that the BIA erred in failing to reopen her case. The
petitioner had sought a reopening so that she could request an adjustment of status under INA § 245–the
same relief as ultimately was desired by Pilica. Prado at 288. While finding plausible the INS’s reading
of the statute as precluding review of any decision related to relief under an enumerated section, the court
ultimately found that the language of the statute should be narrowly read so as only to preclude review of
a decision that actually granted or denied relief under an enumerated section:
                   The decision as to which Prado seeks review is not a BIA judgment on
                   whether to adjust Prado’s status, which would be a “judgment regarding the
                   granting of relief under” an enumerated section, but is rather a decision not
                   to reopen under 8 C.F.R. § 3.2. . . .
                           Why, it might be asked, should review of a decision under INA § 245
                   not to grant an adjustment of status be precluded, while judicial review of the
                   denial of a motion to reopen to petition for adjustment of status is permitted?
                   As explained below, the window for review is narrow; because of other
                   doctrines of jurisdiction and judicial restraint, not all denials of motions to
                   reopen are reviewable. But as to those denials of motions to reopen that are
                   otherwise reviewable, there are several reasons supporting this distinction in
                   our reading of INA § 242(a)(2)(B). The INS has established procedures
                   governing motions to reopen an alien’s case when new material information
                   becomes available. In pre-IIRIRA cases, the denial of a motion to reopen
                   was reviewed for abuse of discretion. The language chosen by Congress in
                   INA § 242(a)(2)(B) does not evidence an intent to eliminate this entirely
                   rational, small safety valve–court review that ensures that the agency at least
                   considers new information, even if its ultimate and unreviewable judgment
                   denies the relief sought. It may also be that Congress wished the agency to
                   live by its rules. Congress may have desired court review to provide a
                   minimal control on administrative arbitrariness such as where a motion to


   3
       Petitioner’s motion to remand is the equivalent of a motion to reopen. 8 C.F.R. § 1003.2(c)(4) (2004).
No. 02-4348                 Pilica v. Ashcroft                                                                          Page 4


                  reopen is timely filed but the agency denies it on grounds of untimeliness.
                  The space left open for judicial review is quite narrow, but it is not irrational
                  for the window to be open a crack, if not wide open.
Id. at 290-91 (citations omitted).
       In Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166 (9th Cir. 2003), the Ninth Circuit provided less
extensive reasoning, but ultimately reached the same result:
                  This case does not involve a “judgment regarding the granting” of voluntary
                  departure [addressed in one of the enumerated sections]. It involves a decision
                  regarding the denial of a motion to reopen. . . .
                          Because we are not asked to review the discretionary denial or granting
                  of voluntary departure, . . . § 1252(a)(2)(B)(i) [does not] prevent[] us from
                  exercising jurisdiction.
Zazueta-Carrillo at 1170.
        Several courts, in addressing the transitional rules of IIRIRA, have held that, pursuant to those rules,
a court lacks jurisdiction only to review   an order that addresses the merits of an alien’s request for relief
under one of the enumerated sections.4 E.g., Mickeviciute v. INS, 327 F.3d 1159 (10th Cir. 2003); Luis v.
INS, 196 F.3d 36 (1st Cir. 1999); Stewart v. INS, 181 F.3d 587 (4th Cir. 1999); Arrozal v. INS, 159 F.3d 429
(9th Cir. 1998). The transitional rule has slightly different language than the permanent rule: “[T]here shall
be no appeal of any discretionary decision under section 212(c), 212(h), 212(i), 244, or 245 of the
Immigration and Nationality Act . . . .” IIRIRA, Pub. L. No. 104-208, § 309(c)(4)(E) (1996). The language
of the permanent provision is broader than that of the transitional rule. See e.g., Prado, 198 F.3d at 290
(noting the distinction between the permanent rule, which states, “any judgment regarding the granting of
relief under,” and the transitional rule, which states, “discretionary decisions under”). The question is
whether this distinction is determinative of a congressional intent to decrease the appellate relief available
under the permanent rule as compared to the transitional rule.
        The reasoning of cases like Stewart seems equally applicable to cases involving the permanent rules.
The court in Stewart recognized that the statute could be interpreted either way, but decided it was logical
to distinguish between the end result sought and the basis for the actual decision to be reviewed:
                          The BIA’s decision denying Stewart’s motion to reopen could
                  logically be interpreted for the purposes of § 309(c)(4)(E) either as a
                  “decision under” § 245 (because the end result is a denial of Stewart’s
                  motion to reopen to apply for adjustment of status pursuant to § 245) or as a
                  “decision under” § 242B(e)(2)(A) (the specific reason for the BIA’s denial
                  of Stewart’s motion to reopen). . . . [W]e believe that the better interpretation
                  of § 309(c)(4)(E) is that it divests courts of jurisdiction only over BIA
                  decisions that address the merits of an alien’s request for relief pursuant to
                  those sections. A reviewing court, therefore, must examine the basis for the
                  BIA’s decision rather than the end result of the BIA’s decision . . . .
Stewart, 181 F.3d at 594-95.



    4
       The transitional rules apply to aliens who were placed in deportation or exclusion proceedings prior to April 1, 1997, and
whose final exclusion or deportation orders were entered after October 30, 1996. IIRIRA, Pub. L. No. 104-208, § 309 (1996).
It is undisputed that Pilica is subject to the permanent provisions not the transitional rules.
No. 02-4348                 Pilica v. Ashcroft                                                                            Page 5


        The Court is aware of no cases holding that an appeals court does not have jurisdiction to review a
motion to reopen when the ultimate relief sought is based on one of the provisions enumerated in
§ 1252(a)(2)(B)(i). There are, however, some apparent wrinkles in the courts’ unanimity. In Rodriguez v.
Ashcroft, 253 F.3d 797 (5th Cir. 2001), the Fifth Circuit interpreted the transitional rules to preclude it from
exercising jurisdiction over a motion to reopen. The court explained as follows:
                  It is axiomatic that if we are divested of jurisdiction to review an original
                  determination by the Board that an alien has failed to establish that he would
                  suffer extreme hardship if deported, we must also be divested of jurisdiction
                  to review the Board’s denial of a motion to reopen on the ground that the
                  alien has still failed to establish such hardship. To hold otherwise would
                  create a loophole that would thwart the clear intent of Congress that the
                  courts not review the discretionary decisions of the BIA.
Rodriguez, 253 F.3d at 800.
        Rodriguez, however, does not represent a departure from the cases already cited. Indeed, the
Rodriguez court recognized the correctness of Stewart and Arrozal; it merely distinguished the facts before
it from the facts in those cases. Id. The motion to reopen in Rodriguez was akin to a motion for
reconsideration–the BIA actually considered the sufficiency of the evidence of extreme hardship in denying
the motion. Id. at 799-800. Applying the Stewart test, the court found that the Board, in reaching its
decision to deny the motion to reopen, “addressed the ‘merits of an alien’s request for relief pursuant to’
a provision of5 the INA established as discretionary by § 309(c)(4)(E).” Id. at 800 (quoting Stewart, 181
F.3d at 595).
         The case law supports a decision that a motion to reopen that does not involve the consideration of
relief on the merits should not be treated as “regarding” the granting of relief under § 1255. The only cases
squarely to have considered the issue, Prado and Zazueta-Carrillo, have so held, and the cases under the
IIRIRA transitional rule provide further support for this conclusion. While the language of the permanent
rule is broader than the language of the transitional rule, the Court agrees with Prado that the difference in
language is not determinative. The Court further agrees with the reasoning in Prado regarding the
importance of a small safety valve in the form of court review to ensure that the BIA lives by its rules and
at least considers new information. There is no indication that Congress intended to eliminate this
safeguard. Absent clear language to the contrary, this Court will not assume that Congress meant to do so.
Jurisdiction over this claim therefore is proper.
                                               2. Denial Without Opinion
       Petitioner contends that the BIA abused its discretion by denying his motion to remand without
providing a rational explanation. He asks that this Court remand his case to the Board with instructions to
provide an explanation for the denial.
        The BIA’s denial of a motion to remand is reviewed for abuse of discretion. Fieran v. INS, 268 F.3d
340, 344 (6th Cir. 2001) (citing Ashki v. INS, 233 F.3d 913, 917 (6th Cir. 2000)). “In determining whether
the Board abused its discretion, this Court must decide whether the denial of Petitioner’s motion to reopen
deportation proceedings was made without a rational explanation, inexplicably departed from established
policies, or rested on an impermissible basis such as invidious discrimination . . . .” Balani v. INS, 669 F.2d
1157, 1161 (6th Cir. 1982); see Daneshvar v. Ashcroft, 355 F.3d 615, 626 (6th Cir. 2004); see also Zhao


    5
     The only Sixth Circuit decision relating to this jurisdictional issue is an unreported case in which the Court relied on
Rodriguez in finding a lack of jurisdiction under the transitional rule to review the denial of a motion to reopen. Mustafa v. INS,
88 Fed. App. 86, 2004 WL 291181, at *1-2 (6th Cir. Feb. 12, 2004). At issue, as in Rodriguez, was a determination of extreme
hardship. Id. Mustafa therefore is distinguishable from this case.
No. 02-4348                   Pilica v. Ashcroft                                                                         Page 6


v. DOJ, 265 F.3d 83, 97 (2d Cir. 2001) (reversing and remanding decision denying motion to reopen where
BIA failed to explain decision adequately).
        Since the Board failed to provide any explanation whatsoever to accompany its decision on
Petitioner’s motion to remand, it unquestionably failed to supply a “rational explanation.” The Court
therefore REMANDS this case to the BIA for provision of a rational explanation for its decision on the
motion to remand.
                                                     B. Asylum Decision
                                               1. Standard Applied by the BIA
        Pilica’s appeal was filed with the Board on April 20, 2001. Effective September 25, 2002, a
regulatory reform expanded the Board’s system of streamlining the appeals process and changed the
standard of review applied by the Board to findings of fact. Procedural Reforms to Improve Case
Management, 67 Fed. Reg. 54,878, 54,878-881 (Aug. 26, 2002). Prior to 1999, all appeals were heard by
a three-member panel of the Board. Id. at 54,879. In 1999, the Attorney General instituted a streamlining
process that allowed a single Board member summarily to affirm an IJ’s decision without opinion.6 Id. The
2002 regulations “expand[ed] the single-member process to be the dominant method of adjudication for the
large majority of cases before the Board.” Id.
         Prior to the 2002 regulations, the Board conducted a de novo review of the cases appealed to it. Id.
at 54,888. Pursuant to the new regulations, however, the Board is instructed to review an IJ’s findings of
fact to determine whether the findings are clearly erroneous; all other questions continue to be reviewed de
novo. Id. at 54,880-881; 8 C.F.R. § 1003.1(d)(3) (2004).7 The 2002 regulations were to apply to all cases
and motions pending on September 25, 2002, with the exception that the new clearly erroneous standard
of review would not be used in appeals filed before that date. 8 C.F.R. § 1003.3(f) (2004). The review of
Petitioner’s case thus should have been conducted de novo, without reference to the clearly erroneous
standard.
        Petitioner contends that the BIA erred by applying the new standard of review to his appeal and
argues that his case should be remanded to the BIA for de novo review, conducted by a three judge panel
in accordance with the scope of review standard that existed prior to September 25, 2002. Respondent
maintains that, absent any evidence that the Board ignored the regulatory provision requiring it to apply the
old standard of review, this Court, based on the presumption of administrative regularity, must accept that
the Board applied the correct standard.
        A single member of the Board, pursuant to 8 C.F.R. § 3.1(e)(4) (currently § 1003.1(e)(4)), on
October 30, 2002, affirmed without opinion the decision of the IJ in this case. The Board’s decision tracks
the prescribed language for an affirmance without opinion and, also in accordance8with the regulation, does
not provide further explanation or reasoning. 8 C.F.R. § 1003.1(e)(4)(ii) (2004). Absent evidence to the

    6
     As of 2001, over 58% of all new cases were sent to be summarily decided by a single Board member. 67 Fed. Reg. at
54,879.
    7
      Effective February 28, 2003, the Part 3 regulations in Title 8 were renumbered. 8 C.F.R. § 3.0 (2004). Thus, for example,
8 C.F.R. § 3.1(d)(3) is now 8 C.F.R. § 1003.1(d)(3), and 8 C.F.R. § 3.3(f) is now 8 C.F.R. § 1003.3(f). For convenience, the Court
will use the current citations.
    8
        The regulation reads, in part, as follows:
                    If the Board member determines that the decision should be affirmed without opinion, the
                    Board shall issue an order that reads as follows: “The Board affirms, without opinion, the
                    result of the decision below. The decision below is, therefore, the final agency
No. 02-4348                Pilica v. Ashcroft                                                               Page 7


contrary, this Court presumes that the BIA applied the correct standard of review. See Citizens to Preserve
Overton Park, Inc. v. Volpe, 401 U.S. 402, 415 (1971) (administrative decision entitled to “presumption of
regularity”), overruled on other grounds, Califano v. Sanders, 430 U.S. 99 (1977); Yuk v. Ashcroft, 355 F.3d
1222, 1232 (10th Cir. 2004) (“In view of the presumption of regularity attaching to administrative
procedures, we will not assume, without any evidence, that BIA members do not follow the regulations or
do not perform their jobs properly.”) (citation omitted); Abdulai v. Ashcroft, 239 F.3d 542, 550 (3d Cir.
2001) (because of presumption of regularity, petitioner bears burden of proving that BIA did not review
record when it considered appeal); Makonnen v. INS, 44 F.3d 1378, 1384 (8th Cir. 1995) (BIA entitled to
presumption of regularity); Kaczmarczyk v. INS, 933 F.2d 588, 595 (7th Cir. 1991) (BIA “is entitled to a
presumption of regularity,” and petitioner has burden to prove “BIA gave short shrift” to evidence
presented); see also Albathani v. INS, 318 F.3d 365, 379 (1st Cir. 2003) (BIA summary affirmance does not
“establish that the required review is not taking place”). Because Pilica has presented no evidence that the
Board failed to apply the correct standard, the Court declines to reverse the Board’s decision on this basis.
                                                2. The IJ’s Decision
                                   a. Standard of Review and Burden of Proof
        The Attorney General has discretion under the Act to grant asylum to a “refugee.” INA § 208(b),
8 U.S.C. § 1158(b). A refugee is defined as a person who is unable or unwilling to return to his home
country “because of persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A).
“Disposition of an application for asylum requires a two-step inquiry: first, whether the petitioner is a
‘refugee’ within the meaning of the statute, and second, whether the petitioner merits a favorable exercise
of discretion by the Attorney General.” Perkovic v. INS, 33 F.3d 615, 620 (6th Cir. 1994) (citing INS v.
Cardoza-Fonseca, 480 U.S. 421, 428 n.5 (1987)). The alien has the burden of proof at both stages.
Klawitter v. INS, 970 F.2d 149, 151 (6th Cir. 1992).
        In order to demonstrate that he qualifies as a refugee, an alien must establish either that he has
suffered actual past persecution or that he has a well-founded fear of future persecution. Mikhailevitch v.
INS, 146 F.3d 384, 389 (6th Cir. 1998); 8 C.F.R. § 208.13(b) (2004). This Court has held that “persecution”
within the meaning of § 1101(a)(42)(A) “requires more than a few isolated incidents of verbal harassment
or intimidation, unaccompanied by any physical punishment, infliction of harm, or significant deprivation
of liberty.” Mikhailevitch, 146 F.3d at 390; see also In re Kasinga, 21 I. & N. Dec. 357, 365 (BIA 1996)
(defining persecution as the infliction of harm or suffering by the government, or persons a government is
unwilling or unable to control, to overcome a characteristic of the victim). An applicant who establishes
past persecution is presumed to have a well-founded fear of future persecution. Mikhailevitch, 146 F.3d at
389; 8 C.F.R. § 208.13(b)(1). That presumption may be rebutted, however, if the government establishes,
by a preponderance of the evidence, that there has been a fundamental change in country conditions such
that the applicant no longer has a well-founded fear of persecution. Mikhailevitch at 389; 8 C.F.R.
§ 208.13(b)(1)(i).
        An alien may establish a well-founded fear of future persecution by demonstrating: (1) that he has
a fear of persecution in his home country on account of race, religion, nationality, membership in a
particular social group, or political opinion; (2) that there is a reasonable possibility of suffering such
persecution if he were to return to that country; and (3) that he is unable or unwilling to return to that
country because of such fear. Mikhailevitch at 389; 8 C.F.R. § 208.13(b)(2)(i). A well-founded fear of
persecution thus has both a subjective and an objective component: an alien must actually fear that he will


                 determination. See 8 CFR 1003.1(e)(4).” An order affirming without opinion, issued under
                 authority of this provision, shall not include further explanation or reasoning.
8 C.F.R. § 1003.1(e)(4)(ii) (emphasis added).
No. 02-4348                 Pilica v. Ashcroft                                                                          Page 8


be persecuted upon return to his country, and he must present evidence establishing an “objective situation”
under which his fear can be deemed reasonable. Perkovic, 33 F.3d at 620-21. “A well-founded fear of
persecution does not require the applicant to show that he probably will be persecuted if he is deported;
‘[o]ne can certainly have a well-founded fear of an event happening when there is less than a 50% chance
of the occurrence taking place.’” Id. at 621 (quoting Cardoza-Fonseca, 480 U.S. at 431).
         In addition to requesting asylum, Petitioner also has requested withholding of removal pursuant to
INA § 241(b)(3). Withholding of removal is mandatory if an alien establishes that his “life or freedom
would be threatened in the proposed country of removal on account of race, religion, nationality,
membership in a particular social group, or political opinion.” 8 C.F.R. § 208.16(b) (2004); Klawitter, 970
F.2d at 151. An applicant seeking withholding of removal faces a more stringent burden than what is
required on a claim for asylum. Mikhailevitch, 146 F.3d at 391 (citing Cardoza-Fonseca, 480 U.S. at 431-
32). In order to be entitled to relief, an alien must establish that there is a clear probability that he will be
subject to persecution if forced to return to the country of removal. INS v. Stevic, 467 U.S. 407, 413 (1984);
Mikhailevitch, 146 F.3d at 391.
        As his third claim for relief, Petitioner seeks withholding of removal under the Convention Against
Torture. In order to obtain such relief, an alien has the burden of proving “that it is more likely than not that
he or she would be tortured if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2)
(2004).
         IIRIRA provides the following guidelines for this Court to use in reviewing the Board’s decisions:
                         (A) [T]he court of appeals shall decide the petition only on the
                  administrative record on which the order of removal is based,
                         (B) the administrative findings of fact are conclusive unless any
                  reasonable adjudicator would be compelled to conclude to the contrary,
                          (C) a decision that an alien is not eligible for admission to the United
                  States is conclusive unless manifestly contrary to law, and
                          (D) the Attorney General’s discretionary judgment whether to grant
                  relief under section 208(a) [governing applications for asylum] shall be
                  conclusive unless manifestly contrary to the law and an abuse of discretion.
IIRIRA, Pub. L. No. 104-208, § 306(a)(2)(b)(4) (1996) (codified at 8 U.S.C. § 1252(b)(4)); 9see Ali v.
Reno, 237 F.3d 591, 593-98 (6th Cir. 2001) (applying standards of review set forth in IIRIRA).
                                                       b. Credibility
       The IJ found that “respondent is [an] inherently incredible witness and respondent’s story was not
to be believed by the Court.” The IJ then went on to detail various inconsistencies between Pilica’s

    9
      Both Petitioner and Respondent mistakenly urge this Court to utilize the standard of review originating in 8 U.S.C. § 1105a
and applied in, inter alia, INS v. Elias-Zacarias, 502 U.S. 478 (1992). Section 1105a, however, was repealed by IIRIRA. IIRIRA,
Pub. L. No. 104-208, § 306(b) (1996). The plethora of cases applying the § 1105a standard after the enactment of IIRIRA involve
aliens who fit within IIRIRA’s transitional provisions because their exclusion or deportation proceedings began prior to IIRIRA’s
effective date, April 1, 1997. See IIRIRA, Pub. L. No. 104-208, § 309(c)(1) (1996) (stating that the IIRIRA amendments,
including the repeal of § 1105a and the new standard of review provisions of § 306(a)(2)(b)(4), would not apply to aliens in
exclusion or deportation proceedings as of the IIRIRA effective date, and that such proceedings would be conducted without
regard to those amendments); see also IIRIRA, Pub. L. No. 104-208, § 306(c)(1) (1996) (stating general rule that IIRIRA
amendments shall apply to all final orders of deportation or removal and motions to reopen filed after IIRIRA’s enactment date
[September 30, 1996]). Because Pilica’s removal proceeding began on February 13, 1998, cases such as Elias-Zacarias are not
valid precedent regarding the standard of review to be applied here.
No. 02-4348                  Pilica v. Ashcroft                                                                         Page 9


testimony and his brother’s testimony, internal inconsistencies in Pilica’s testimony, and inconsistencies
between Pilica’s testimony and his applications for asylum. The IJ also based his credibility determination
on Pilica’s failure to corroborate his testimony by calling his father and his mother as witnesses, even
though both lived in the area and both had personal knowledge of Pilica’s circumstances. The IJ appears
to have misremembered certain elements of the testimony, and he drew all possible inferences against Pilica.
The IJ’s adverse credibility findings, however, “are conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). Based on the administrative record, a
reasonable adjudicator would not be compelled to find Pilica credible.
        The IJ found Pilica’s brother’s testimony to have destroyed Pilica’s credibility due to the following
inconsistencies: (1) Pilica testified that the family name had been Serbianized, whereas his brother testified
that no such change had occurred; (2) Pilica’s brother testified that when Pilica was beaten by the police
he was injured in the legs, while neither Pilica nor the hospital record indicated that there had been any
injury to Pilica’s legs; (3) Pilica testified that he was beaten up by the Cetnici, which he defined as civilians
who wanted to exclude Albanians, whereas Pilica’s brother testified that “Cetnici” was a name for the secret
police; (4) Pilica stated that his father was not present to testify because his father had arthritis and was not
working and Pilica did not want to ask him to come, whereas Pilica’s brother testified that their father was
at work and could have come to the hearing; and (5) Pilica’s brother testified that Pilica told him that
something bad had happened to him in each of the years from 1987 to 1991, whereas Pilica testified that
things had simply happened throughout the course of this year group, and that there was not necessarily a
specific occurrence in each year.
       The transcript
             10
                       before this Court does not contain any testimony that the Pilica name had been
Serbianized.11  The transcript also does not contain any statement by Pilica’s brother that Pilica was injured
in the legs.     Pilica and his brother do appear to have defined “Cetnici” differently, though the
inconsistency is not significant.   The IJ seems to have accurately recalled the testimony regarding the
whereabouts of Pilica’s father.12 The IJ’s finding regarding the differing testimony about occurrences in

    10
       Pilica’s counsel asked Petitioner if “Pilica” was an Albanian name, and Pilica responded that it was. Some discussion then
took place off the record. Coming back on the record, Pilica stated that his family had had to remove their surname from the
entrance to their apartment in recent years.
    11
         During cross-examination, Pilica’s brother provided the following testimony:
                         A. . . . [S]o when he got real, really bad beaten up by the Serb, by the military police
                    and he got hospital because he was so bloody that they hit him all over the face
                    (indiscernible).
                         Q. His legs too? And besides getting beat up, did anything else happen to him that he
                    told you about?
                         A. Anything else happen to him?
                         Q. Right. Did he tell you about any other instances besides the, the three or more times
                    that he was beaten up?
                         A. Well he said several times in those years.
    12
         The IJ questioned Pilica about the whereabouts of his father in the following exchange:
                        Q. Where is your father today?
                        A. In America.
                        Q. Why isn’t he here to testify for you?
                        A. He does not feel good. He has arthritis. I did not want to ask him that much to come
                    over here.
                        ....
                        Q. All right. And does he have a job?
                        A. Yes, he’s employed for, right now, right now he does have time off.
The IJ then had the following exchange with Pilica’s brother:
No. 02-4348                 Pilica v. Ashcroft                                                                           Page 10


different years likewise seems supported by the record, though the testimony on this subject generally was
ambiguous.
         As internal inconsistencies in Pilica’s testimony, the IJ pointed to the following: (1) Pilica’s
testimony that during the period between December 1990, when he left the army, and April 1991, when he
left the country, he was both in hiding, seeing no one other than his relatives and other Albanians, and
working either temporarily or part-time; (2) Pilica’s confusion and ambiguous testimony about when he was
beaten, how many times he was beaten, and by whom he was beaten; (3) Pilica’s failure to provide any
logical reason for his reluctance to report for military service since he had not served in combat during his
initial year-long service in the army and since he provided no particular reason why he thought he would
be forced to kill innocent people if he responded to the summonses; and (4) the fact that Pilica, supposedly
an ethnic Albanian, testified in Serbo-Croatian rather than Albanian.
        Petitioner provides reasons that are at least somewhat plausible for each of these inconsistencies.
For example, Petitioner argues that “[i]t is possible to work temporarily (2 months) part-time (20 hours per
week) in a place where he would see only his relatives or other Albanians (he testified he was living on a
relative’s tobacco farm in an ethnically Albanian area) while hiding out for most of the time (6 months).”
At least some of these inconsistencies or ambiguities could support a negative credibility finding, however.
In particular, Pilica’s failure to provide a clear account of the alleged beatings weighs against him.
         As far as inconsistencies between his asylum application and his testimony at the hearing, Pilica
states, both in the March 11, 1992, request for asylum prepared by his brother and the February 4, 1999,
application for asylum prepared by his attorney, that he has been “tortured, interrogated and jailed” because
of his political opinion and his nationality. In his original application, Pilica states, “I was mistreated and
tortured by the Yugoslav-Montenegrian ‘UDBA’ (secret police) beacouse [sic] of my statement above . . . .
This happened several times during the year of 1987,    88, 89, 90, 91. I was beating [sic] up by group called
‘Cetnici’ last year beacouse [sic] I was Albanian.”13 Pilica also states, in both applications, that he was
arrested “several times” between 1987 and 1991. At the very least, these statements are revealed as
exaggerations when compared to Pilica’s testimony at the hearing. At most, they cast, as found by the IJ,
grave doubt upon Pilica’s overall credibility since, even at14its most favorable, Pilica’s live testimony did
not measure up to the claims made in his asylum requests. Cf. Octaviano de Leon-Barrios v. INS, 116
F.3d 391, 393-94 (9th Cir. 1997) (finding that discrepancies between two asylum applications “involved
the heart of the asylum claim” and therefore supported a negative credibility finding) (quoting Ceballos-
Castillo v. INS, 904 F.2d 519, 520 (9th Cir. 1990)).
        The IJ also did not err in using Pilica’s failure to provide corroborating evidence as further support
for the negative credibility finding. The IJ noted that (1) Pilica called neither his father nor his mother as
corroborating witnesses, even though they both lived in the area and both appeared to have firsthand
knowledge of relevant events, as opposed to Pilica’s brother, whose only knowledge was based on


                      Q. Now where is your father today?
                      A. My father is at work.
                      Q. Where does he work?
                      A. He works at (indiscernible) restaurant.
                      Q. He’s here because he had to work. Is that right?
                      A. He is not here because I don’t know. He’s supposed to be here. If I knew I would
                  bring him over here.
    13
      This statement is modified somewhat in Pilica’s subsequent application: “I was mistreated and tortured by the Yugoslav-
Montenegrian ‘UDBA’ (Secret Police) because of my statements above. This happened several times during the years of 1987
to 1991. I was beaten up by a group called ‘Cetnici’ in 1991 because I am an Albanian.”
    14
       Pilica did not testify to anything that could even remotely be considered “torture.” He was arrested only twice, not “several
times,” and was “mistreated” by the police no more than three times.
No. 02-4348                 Pilica v. Ashcroft                                                                        Page 11


conversations with Pilica and his parents; (2) Pilica did not provide any proof that he had been a member
of the Albanian Democratic Party, even though his testimony suggested that he could have provided such
proof; and (3) Pilica did not offer to speak Albanian or otherwise provide any proof that he was, in fact,
ethnically Albanian. The IJ further noted that no reasonable explanation for these failures was provided.15
        An applicant for asylum is not required to produce corroborating evidence of persecution: “the
alien’s own testimony can be sufficient to support an application for asylum, ‘where the testimony is
believable, consistent, and sufficiently detailed to provide a plausible and coherent account of the basis for
his fear.’” Perkovic v. INS, 33 F.3d 615, 621 (6th Cir. 1994) (quoting In re Mogharrabi, 19 I. & N. Dec.
439, 445 (BIA 1987)); see also 8 C.F.R. § 208.13(a) (2004) (“The testimony of the applicant, if credible,
may be sufficient to sustain the burden of proof without corroboration.”). Because Pilica’s testimony
plausibly could be viewed as incredible, and certainly could be viewed as inconsistent or incoherent, a fact
finder reasonably could find that Pilica’s testimony, absent corroboration, was insufficient to meet his
burden of proof. The Board’s decision therefore is AFFIRMED.
                                                 c. Statutory Eligibility
          The IJ’s decision may be affirmed on the alternative basis that Petitioner, even assuming the
credibility of his testimony, did not establish his statutory eligibility for relief. Petitioner did not meet his
burden of proving either that he suffered actual past persecution or that he has a well-founded fear of future
persecution. Petitioner bases his claim for asylum on three occurrences. Following each of two
demonstrations, he was arrested and detained for a week. While Pilica stated that he was “mistreated” while
in jail, the only example of mistreatment he provided was being “sworn at.” At a third demonstration, Pilica
was beaten by policemen, resulting in head injuries and a week-long hospitalization. Pilica has not
demonstrated that these isolated occurrences amounted to “persecution.” See Mikhailevitch v. INS, 146 F.3d
384, 390 (6th Cir. 1998) (stating that persecution “requires more than a few isolated incidents of verbal
harassment or intimidation, unaccompanied by any physical punishment, infliction of harm, or significant
deprivation of liberty”).
        Further, Petitioner has not established a well-founded fear of future persecution. The IJ correctly
pointed out that Petitioner’s political involvement, consisting merely of attending five demonstrations at
which he held up signs, yelled, and applauded, was “sparse.” Petitioner has not established that, based on
this involvement, there is a “reasonable possibility” that he would be targeted for persecution upon his
return. Mikhailevitch v. INS, 146 F.3d 384, 389 (6th Cir. 1998) (stating that well-founded fear of
persecution must be both subjectively and objectively reasonable). There is no indication that he is on some
governmental blacklist; indeed, all of the occurrences that arguably constitute past persecution resulted
directly from Pilica’s attendance at a demonstration rather than from the government having sought him out.
See Perkovic, 33 F.3d at 621 (stating that the persecutor must be aware the alien possesses the relevant
belief or characteristic, must have the capability of punishing the alien, and must have the inclination to
punish the alien). The IJ also found that country conditions in Montenegro have improved substantially
since Petitioner left. While there is still societal discrimination against ethnic Albanians, the situation in
Montenegro is better than in other parts of Yugoslavia, and progress has been made in recent years in
increasing Albanians’ political representation.
        Since Petitioner has not established entitlement to asylum, he clearly has not made the stronger
showing necessary for withholding of removal pursuant to INA § 241(b)(3). See 8 C.F.R. § 208.16(b)
(2004) (stating, for withholding of removal, alien must establish that his “life or freedom would be
threatened in the proposed country of removal on account of race, religion, nationality, membership in a
particular social group, or political opinion”). He also has not demonstrated his eligibility for Convention


    15
      Again, however, even if Petitioner provided plausible justifications for these failures, as he attempted to do both at the
hearing and in his Brief, the IJ would not be compelled to accept those explanations.
No. 02-4348            Pilica v. Ashcroft                                                         Page 12


Against Torture relief. Accordingly, the Board’s decision on the substantive relief sought by Petitioner is
AFFIRMED.
                                            III. CONCLUSION
       For the foregoing reasons, this Court AFFIRMS the Board’s decision regarding Petitioner’s
application for asylum and withholding of removal. This case is REMANDED to the BIA, however, for
the provision of a rational explanation for the denial of Petitioner’s Motion to Remand.